DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “wherein the exoskeleton includes a plurality of ribs configured to be positioning the exoskeleton about the surface of the base structure” (which means the exoskeleton is actively positioning itself) should be corrected to, for example, “wherein the exoskeleton includes a plurality of ribs configured to be positioned about the surface of the base structure”, which is similar to the language in [0053] of the applicant’s specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name “Inconel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe nickel-based alloys and, accordingly, the identification/description is indefinite.
Regarding claim 9, the phrase "or the like" renders the claim indefinite because the claims include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 17, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hranka et al. (US 20190270137 A1).
	Regarding claim 1:
	Hranka teaches manufacturing regeneratively cooled rocket engines faster with a quick time to the market (Abstract). Regeneratively cooled rocket engines often use copper based alloys for the inner core of the jacket and high temperature-high strength alloys for the outer core 
	The inner core can be manufactured using a cold spray process [0009] by cold spraying a copper based metal alloy onto the surface of a mandrel [0012-0013] (Figs. 2A-2B), wherein the inner core meets the claimed “base structure”. A subtractive operation (CNC machining) may be used to remove some copper material and may result in a refined surface finish [0009]. The cooling channels may be put into place in this removal process [0009]. The copper material used for the inner core meets claim 2.
	In one embodiment, a cold spray with filler method can be used wherein a filler material can be placed in the channels [0040], which meets the claimed step of positioning an exoskeleton about the surface of the base structure. The “filler material” meets the broadest reasonable interpretation of the “exoskeleton” because it is placed on the outside (“exo”) of the inner core and is a structural feature (“skeleton”) that allows for metal to be printed upon its surface:
	The channels can then be printed over with material [0040] using an additive process [0009], wherein the material printed over the channels includes a high temp-high strength alloy [0009], which meets the claimed step of “depositing a metallic material…with an additive manufacturing process…”
	The filler material is then removed after the printing of the channels [0040], which meets the claimed step of removing the exoskeleton to form one or more cavities within the component and complete production thereof.
	Regarding claim 3:
	Hranka teaches that during step 1 the first material can be prepared from billet [0043] (the first material is used for the inner core), which meets the broadest reasonable interpretation 
	Regarding claims 17 and 23:
	As can be seen in Fig. 4 (also [0016]), the exemplary finished mandrel with an exposed inner core is a tapered (tapers inwards, then tapers back outwards) cylindrical structure having a front end and a back end, and the surface includes an outer peripheral surface and an inner peripheral surface. With regard to the inner peripheral surface, Hranka states that after a subtractive process is used, the inner core is exposed [0016], [0009] by removing the mandrel. The resulting product is a rocket thrust chamber nozzle [0029], which meets the “chamber” limitation of claim 17 and the “thrust chamber” of claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hranka et al. (US 20190270137 A1).
	Regarding claim 8:
	Hranka teaches the method as applied to claim 1 above. Although Hranka does not explicitly state that the surfaces which define the cavities are polished, Hranka appreciates that polishing is a finish fabrication technique well understood in traditional metallurgical arts [0003]. Although Hranka does not explicitly state the specific type of polishing, polishing using an abrasive compound (i.e. abrasive slurry polishing) is known in the art as being one of the most common polishing techniques (especially by definition of the noun “polish”, which is a substance used to smoothen a surface by rubbing). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of performing polishing to the known manufacturing method of Hranka, to predictably improve the surface finish of the final rocket engine thrust chamber product.
	Regarding claim 9:
	Hranka teaches the method as applied to claim 1 above. As discussed above, the filler material broadly meets the claimed “exoskeleton”. Hranka does not explicitly teach that the filler material is positioned with an additive manufacturing system or a three-dimensional printing process. However, Hranka appreciates that “[b]ecause of cost, expense, complexity, and other factors, more recently there has been interest in alternative techniques which would allow part or all of the conventional materials fabrication procedures to be replaced by additive manufacturing techniques” [0005]. Thus, it would have been obvious to use an additive manufacturing technique to concurrently provide and position the filler material, as the filler material would be encompassed by the “all of the conventional materials” in [0005] of Hranka, and would necessarily be ‘provided’ and ‘positioned’ concurrently by nature of additive manufacturing.
	Regarding claim 18:
Hranka teaches the method as applied to claim 17 above. Hranka does not explicitly teach “inserting a core into the chamber, the core shaped to fit into the chamber”. However, Hranka does teach that the mandrel (analogous to the claimed “core” as discussed in the rejection of claim 1 above) is inside of the chamber. Rather than placing the mandrel inside of the inner core, the inner core is built over the mandrel via cold spray (in one embodiment) (Figs. 2A-2B; [0012-0013]); in other words, the order of the steps of inserting the core is reversed in the claimed invention as compared to the Hranka’s cold spray embodiment. In other embodiments, the inner core may be formed by additive manufacturing or by preparing from a billet [0043]. 
In the case of preparing the inner core from a billet, which would require a subtractive manufacturing method to achieve the desired mandrel shape, the only possible way for the mandrel in Fig. 2A to be placed flush inside of a complex, hourglass-like shape such as the thrust claim 19).
Further, Hranka states that “FIG. 5A-5E together illustrate another exemplary method with separate steps for manufacturing regeneratively cooled rocket thrust chamber nozzles. These steps may not be performed in any particular order” [0042].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the order of the steps such that the mandrel (meets the claimed “core”) is inserted after the inner core (i.e. the claimed “base structure”) is formed. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 IV C). Furthermore, choosing the claimed order of steps would be obvious in the case of using a billet (and therefore a subtractive manufacturing technique) instead of an additive manufacturing technique (such as cold spray); the nature of using a billet (subtractive manufacturing), given the complex internal shape, would necessitate a different order of steps as compared to using AM techniques, as discussed above.
With regard to the limitation of the core being coupled to the exoskeleton and hold the exoskeleton in place, Hranka states that the filler material is placed on a top surface of the mandrel, and a third alloy is deposited using a third additive process onto the filler material (claim 6). In view of the filler material (i.e. exoskeleton) being placed on both the outer surface of the inner core (i.e. base structure) and the surface of the mandrel (i.e. core), the filler material is effectively coupled to the mandrel, which meets claim 18. In view of the filler material being extended along the outer surface of the inner core, and it being coupled to the surface of the mandrel, it would necessarily “[extend] around” the front and back ends of the base structure and claim 22. As discussed above, the mandrel meets the claimed “core” and as discussed in the rejection of claim 1 above, the filler material is interpreted as the exoskeleton.

Claims 4-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hranka et al. (US 20190270137 A1), as applied to claim 1 above, in view of Oehrlein (US 20100031626 A1).
Regarding claims 4-5 and 20-21:
Hranka teaches the method as applied to claim 1 above, but is silent regarding the exoskeleton comprising ceramic and/or wire.
Oehrlein discloses a rocket engine which has spaced apart inner and outer skins (Abstract), with space apart longitudinally extending ceramic ribs (which meets claim 4) bonded to the skins to form flow channels [0021], (Fig. 4); the plurality of ribs 27 are positioned on the exterior surface of inner skin 25 [0048], (Figs. 3 and 4), which meets claim 20. The ribs are parallel in the sense that they have radial symmetry and are all equally spaced at any given height, and do not touch each other (Fig. 4); furthermore, the ribs extend from the top to the bottom (i.e. from the front end to the back end) (Fig. 4), which meets claim 21. The ceramic fiber braids (meets the BRI of “wire”) are square in cross-section, which meets claim 5 (because a square is a rectangle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Hranka’s filler material with Oehrlein’s ceramic ribs, as doing so would allow for providing great strength while providing even spacing when producing the cooling channels [0048].
Regarding claim 6:
Hranka in view of Oehrlein teach the method as applied to claim 4 above. 
Hranka teaches that the filler material is removed after material is printed over the filler material [0040]. However, although Hranka does not explicitly teach “breaking” the filler material, considering that the filler material is not a critical part of the end component (as it serves only to provide empty channels upon removal), it would not be necessary to preserve the structure of the filler material. Thus, breaking the filler material would have been obvious, as doing so would allow for more efficient extraction of the filler material from the formed object.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hranka et al. (US 20190270137 A1), as applied to claim 1 above, in view of Cui et al. (US 20170008072 A1; cited in IDS).
Regarding claim 7:
Cui teaches a method of producing a component, comprising creating a dissolvable ceramic material mold in an additive manufacturing process, casting a metallic material in the dissolvable ceramic material mold, creating the component, and dissolving the dissolvable ceramic material (Abstract).
	The ceramic material being dissolved [0006] meets the claimed “dissolving and subsequent removal…to form one or more cavities within the component” limitation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hranka to use Cui’s technique of using a dissolvable ceramic filler material and then dissolving the ceramic material, as doing so would allow for .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hranka et al. (US 20190270137 A1), as applied to claim 1 above, in view of Bellomi et al. (US 20170122258 A1).
Regarding claim 10:
Hranka teaches the method as applied to claim 1 above. Although Hranka teaches using high temperature-high strength alloys for the outer core of the chamber [0008], Hranka is silent regarding the specifics of the metallic material used for the outer core.
Bellomi teaches a combustor of a liquid propellant motor which has an elongated hollow tubular casing having an inner wall delimiting a combustion chamber for the liquid propellant and an outlet nozzle for the combustion products, and an outer wall, both being coaxial to an axis of the casing,; the inner and outer walls being spaced apart from each other in the radial direction (Abstract). Bellomi further teaches that known casings are made of different materials, and in particular comprise an inner wall made of metal material with high thermal conductivity, generally a copper alloy, and an outer wall or shell, made of high mechanical strength metal material, e.g. a nickel alloy [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Hranka’s generic high temperature-high strength alloy with Bellomi’s specific high mechanical strength nickel alloy to predictably obtain the results of a high strength outer wall/core of a thrust chamber of an engine.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hranka et al. (US 20190270137 A1), as applied to claim 1 above, in view of Karlen et al. (US 20180021878 A1).
Regarding claim 11:
Hranka teaches the method as applied to claim 1 above. Hranka teaches printing the filler material (i.e. exoskeleton) over with material [0040], Hranka appreciates that “[b]ecause of cost, expense, complexity, and other factors, more recently there has been interest in alternative techniques which would allow part or all of the conventional materials fabrication procedures to be replaced by additive manufacturing techniques” [0005]. However, Hranka is silent regarding the metal being in a powder form and melting metal powder.
 Karlen discloses a method of making an article (Abstract), and further teaches using additive manufacturing (AM) techniques for the fabrication of metal articles using metal powder [0003]. Using AM techniques over conventional metal fabrication techniques such as casting is advantageous because it allows for obtaining relatively complex structures [0003].
Among the metal-forming additive manufacturing process are selective laser melting (SLM) and electron beam melting (EBM), wherein a laser or electron beam is used to melt metal powder [0011]. With regard to the steps of depositing a layer of metallic powder, melting the powder, and repeating one or more times to form the additive structure, this step is inherent to the SLM and EBM processes. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Hranka’s additive manufacturing step with Karlen’s specific metal powder-based SLM or EBM additive manufacturing techniques to 
	Regarding claim 12:
Hranka and Karlen teach the method as applied to claim 11 above.
Hranka teaches depositing a third alloy using a third additive process, wherein the third alloy is deposited onto the filler material on the top surface and onto a portion of the top surface not covered by the filler material (claim 6 of Hranka). Thus, Hranka as modified by Karlen would necessarily meet the claim limitation of “depositing and melting is conducted with one or more different types of metallic powder”, as the third (as well as first and second – claim 1 of Hranka) alloy would be in powder form when using the SLM or EBM techniques.
Regarding claim 13:
Hranka and Karlen teach the method as applied to claim 11 above.
Hranka is silent regarding the mean particle size.
Karlen teaches that the powder particle sizes range from 10-100 µm [0016], which overlaps with the claimed range of about 10-50 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Hranka et al. (US 20190270137 A1) in view of Karlen et al. (US 20180021878 A1) , as applied to claim 11 above, and further in view of Huang et al. (US 20160224017 A1).
Regarding claims 14-16:
and/or taking an image (claim 14); taking an image via scanning electron microscopy (SEM) or computer tomography (CT) (claim 15); using the images collectively to characterize the porosity, cracking, grain, and homogeneity of the additive structure (claim 16).
Huang discloses methods for creating three-dimensional volume quality models of additively manufactured metal bodies (Abstract). In one embodiment, a method comprises additively manufacturing each metal layer of a metal body (Abstract). One or more images of the first metal layer are obtained, and the image(s) are processed to detect and map potential manufacturing defects in the first metal layer (Abstract).
In one embodiment, a camera is used to obtain a first sequential set of infrared images of the melt pool concomitant to additively manufacturing an AM body [0017], which meets the steps in claim 14 of “measuring the optical electromagnetic emissions of the melted metallic powder during the formation of each layer” and “taking an image of the melted metallic powder during the formation of each layer or each layer once formed”. The process of imaging each layer can happen for each of the formed layers (see, for example, [0022-0029]), which meets the ‘each layer limitation’.
Huang further teaches using computer tomography as a non-destructive test evaluation (NDE) [0052], which meets claim 15. Huang additionally teaches using the VQM (volume quality model) of the metal body obtained from the process steps facilitate detection and mapping of non-uniform temperature distribution, voids in the metal body, porosity, lack of fusion, and/or potential delamination of layers within the metal, among others [0098], which claim 16. Voids in the metal and/or potential delamination of layers meets the BRI of cracking and homogeneity, and voids and lack of fusion meets the BRI of “grain”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hranka in view of Karlen with those of Huang, as doing so would allow for enabling early detection of defects and adjusting of AM process parameters in order to ameliorate/fix the defect(s) during AM part production [0010].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731